
	
		II
		Calendar No. 595
		111th CONGRESS
		2d Session
		S. 1651
		[Report No. 111–309]
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 8, 2009
			Mr. Levin (for himself
			 and Ms. Stabenow) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To modify a land grant patent issued by the
		  Secretary of the Interior.
	
	
		1.FindingsCongress finds that—
			(1)pursuant to section 5505 of division A of
			 the Omnibus Consolidated Appropriations Act, 1997 (Public Law 104–208; 110
			 Stat. 3009–516), the Secretary of the Interior, acting through the Bureau of
			 Land Management, issued to the Great Lakes Shipwreck Historical Society located
			 in Chippewa County of the State of Michigan United States Patent Number
			 61–98–0040 on September 23, 1998;
			(2)United States Patent Number 61–98–0040 was
			 recorded in the Office of the Register of Deeds of Chippewa County of the State
			 of Michigan, on January 22, 1999, at Liber 757, on pages 115 through
			 118;
			(3)in order to correct an error in United
			 States Patent Number 61–98–0040, the Secretary issued a corrected patent,
			 United States Patent Number 61–2000–0007, on March 10, 2000;
			(4)after issuance of the corrected United
			 States Patent Number 61–2000–0007, the original United States Patent Number
			 61–98–0040 was cancelled on the records of the Bureau of Land Management;
			 and
			(5)corrected United States Patent Number
			 61–2000–0007 should be modified in accordance with this Act—
				(A)to effectuate—
					(i)the Human Use/Natural Resource Plan for
			 Whitefish Point, dated December 2002; and
					(ii)the settlement agreement dated July 16,
			 2001, filed in Docket Number 2:00–CV–206 in the United States District Court
			 for the Western District of Michigan; and
					(B)to ensure a clear chain of title, recorded
			 in the Office of the Register of Deeds of Chippewa County of the State of
			 Michigan.
				2.Modification of land grant patent issued by
			 Secretary of the Interior
		SECTION 1.Modification of land grant patent issued by
			 Secretary of the InteriorThe Secretary of the Interior shall modify
			 the matter under the heading Subject also to the following conditions
			 of paragraph 6 of United States Patent Number 61–2000–0007 by striking
			 “Whitefish Point Comprehensive Plan of October
			 1992, or a 1992 or for
			 a gift shop” and inserting Human Use/Natural Resource
			 Plan for Whitefish Point, dated December 2002.
		32.Review of modifications and
			 undertakings
			(a)Modifications to Human Use/Natural Resource
			 Plan for Whitefish PointEach
			 modification to the Human Use/Natural Resource Plan for Whitefish Point, dated
			 December 2002, described in the matter under the heading Subject also to the following
			 conditions of paragraph 6 of United States Patent
			 Number 61–2000–0007 shall be subject to the review process established
			 under—
				(1)section 106 of the National Historic
			 Preservation Act (16 U.S.C. 470f); and
				(2)part 800 of title 36, Code of Federal
			 Regulations.
				(b)Federal or federally assisted
			 undertakingsEach Federal or
			 federally assisted undertaking (as described in section 106 of the National
			 Historic Preservation Act (16 U.S.C. 470f)) proposed to be carried out within
			 the boundaries of the Whitefish Point Light Station shall be subject to the
			 review process established under—
				(1)section 106 of the National Historic
			 Preservation Act (16 U.S.C. 470f); and
				(2)part 800 of title 36, Code of Federal
			 Regulations.
				43.Effective date
			(a)In generalThe modification of United States Patent
			 Number 61–2000–0007 in accordance with section 1 shall become effective on the
			 date of the recording of the modification in the Office of the Register of
			 Deeds of Chippewa County of the State of Michigan.
			(b)EndorsementThe Office of the Register of Deeds of
			 Chippewa County of the State of Michigan is requested to endorse on the
			 recorded copy of United States Patent Number 61–2000–0007 the fact that the
			 Patent Number has been modified in accordance with this Act.
			
	
		September 27, 2010
		Reported with amendments
	
